Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 24th, 2021 has been entered. Claims 1-4 and 7-10 remain pending in the application. 
Response to Arguments
Applicant’s amendments to the claims have overcome each claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 28th, 2021.
Applicant’s arguments, see page 2, para. 3, filed 03/24/2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) over Washizuka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Washizuka (US 2013/0180638 A1) in view of Montagne (US Patent No. 3,664,402 A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US 2013/0180638 A1) in view of Montagne (US Patent No. 3,664,402 A).
Regarding claim 1, Washizuka teaches a tire (Fig. 2; Para. [0003]) comprising a tread portion (Fig. 2, Ref. Num. 2) with at least one first circumferential groove including a plurality of bent portions in a zigzag manner (Fig. 1, Ref. Num. 4B, 4A) and at least one first lateral groove communicated with the at least one first circumferential groove (Fig. 1, Ref. Num. 6B, 12B) extending in the tire width direction. The bent portion of the at least one first circumferential groove is at an angle of 20° (Para. [0095]), the groove width of the at least one first circumferential groove is 13.8 mm (Para. [0088]), and the at least one first lateral groove includes an arc-shaped curve portion (Fig. 1, Ref. Num. 6B, 12B). Washizuka also teaches that a groove depth of the at least one first lateral groove is 12.5 mm (Para. [0094]) which is smaller than a groove depth of the at least one first circumferential groove, which is 20.6 mm (Para. [0089]). A groove width of the at least one first lateral groove is 10 mm (Para. [0093]) which is smaller than the groove width of the at least one first circumferential groove of 13.8 mm (Para. [0088]) and the at least one first lateral groove includes a groove having a groove wall and another groove wall facing each other not to be contacted with each other when the tread portion is contacted with the ground (Para. [0046]). However, Washizuka does not teach that the groove walls of the bent portions facing each other are asymmetrical or that an inclined angle of a groove wall at an inner side of a bend of the bent portions among the both groove walls of the bent portions facing each other is smaller is smaller than the inclined angle of a groove wall at an outer side of the bend of the bent portions.
In an analogous art, Montagne teaches a tire (Col. 2, line 34) with zig-zag main grooves (Fig. 1) where both groove walls of the bent portions facing each other are asymmetrical with respect to a tire radial direction (Fig. 2, 4). Montagne also teaches that an inclined angle at an inner side of a bend (projecting portions) (Col. 2, lines 38-39; Fig. 1, Ref. Num. 10) of the bent portions among the groove 
It would have been obvious to one of ordinary sill in the art before the effective filing date to modify Washizuka with Montagne to have the inclined angle at an inner side of a bend of the bent portions be smaller than an inclined angle at an outer side of the bend of the bend portions. The benefit of this modification is that it decreases wear and tear in comparison to a tire with constant inclination angles (Col. 1, lines 54-60).
Regarding claim 2, Washizuka teaches a second circumferential direction groove formed on the tread portion that includes a plurality of bent portions in a zigzag manner (Fig. 1, Ref. Num. 4B, 4A), a third circumferential direction groove formed between the at least one first circumferential direction groove and the second circumferential direction groove (Fig. 1, Ref. Num. 3), and at least one second lateral groove extended in the tire width direction (Ref. Num. 6A, 12A). Washizuka also teaches that one end portion of the at least one first lateral groove is communicated with the at least one first circumferential direction groove (Fig. 1, Ref. Num. 4i), another end portion of the at least one first lateral groove is communicated with the third circumferential direction groove (Fig. 1, Ref. Num. 3b), one end potion of the at least one second lateral groove is communicated with the second circumferential direction groove (Fig. 1, Ref. Num. 4i), another end of the at least one second lateral groove is communicated with the third circumferential groove (Fig. 1, Ref. Num. 3a), and an intersection between the another end of the at least one first lateral groove and the third circumferential groove and an intersection between the another end portion of the at least one second lateral groove and the third circumferential groove are shifted tin the tire circumferential direction (Fig. 1, Ref. Num. 3a, 3b).
Regarding claim 4, Washizuka teaches a tire where a where a distance between bent portions adjacent to each other in the at least one first circumferential direction groove is two or more times as large as the width of the at least one first circumferential groove. As shown in figure 1, the length in the 
Regarding claim 7, Washizuka teaches a tire where a groove bottom bent toward an inner side in the bent portion is formed in a circular shape (Fig. 2, Ref. Num. 4B, 4A).
Regarding claim 9, Washizuka teaches a tire where a groove width of an opening portion of the bent portion is larger than a groove width of a groove bottom (Fig. 2, Ref. Num. 4B, 4A). The drawing shows that the width of the groove decreases as it goes from the groove opening at the contact surface to the bottom of the groove.
Regarding claim 10, Washizuka teaches that the tire is formed as a heavy duty tire (Para. [0003]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US 2013/0180638 A1) in view of Montagne (US Patent No. 3,664,402 A) as applied to claim 1 above, and further in view of Hagiwara (JP 2011-178306).
Regarding claim 3, Washizuka in view of Montagne does not teach that the groove depth of the at least one first lateral groove is set in a range between 5% and 20% of the groove depth of the at least one first circumferential direction groove.
In an analogous art, Hagiwara teaches that the depth of the lateral groove is 2 mm (Para. [0037]) and the depth of the main circumferential groove is 13 mm (Para. [0030]). That means that the depth of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Washizuka in view of Montagne with Hagiwara by having a lateral groove that is between 15% of the depth of the circumferential groove. This is because if the lateral groove was shallower it would lose the traction improvement property of the groove and if it was deeper it would cause the land section to be unevenly worn.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US 2013/0180638 A1) in view of Montagne (US Patent No. 3,664,402 A) as applied to claim 1 above, and further in view of Takano (US 2014/0014244 A1).
Regarding claim 8, Washizuka in view of Montagne does not teach a tire wherein a curve portion in a curve manner in the tire circumferential direction is formed in the at least one first circumferential groove.
In an analogous art, Takano teaches a tire wherein a curve portion in a curve manner in the tire circumferential direction is formed in the at least one first circumferential groove (Fig. 1, Ref. Num. 3, 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Washizuka in view of Montagne with Takano in order to form a curved portion of the at least one first circumferential direction. Doing so helps to increase the strength of the land section and improve drainage towards the axially outside (Takano, Para. [0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749